Exhibit 10.5

 

HECLA MINING COMPANY

 

ANNUAL INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Introduction

 

The Hecla Mining Company Annual Incentive Plan (the “Plan” or “AIP”) is amended
and restated effective January 1, 2015, as set forth herein.

 

Purpose

 

This Plan is designed to provide a significant and variable economic opportunity
to selected officers and employees of the Company as a reflection of their
individual and group contributions to the success of the Company.

 

Definitions

 

“Annual Incentive Plan Goals” shall mean the performance goals in effect for the
Plan Year as recommended by management and approved by the Committee. The
Committee may modify the Annual Incentive Plan Goals as it sees fit and will
finally approve them to be in effect for that Performance Period. Annual
Incentive Plan factors are divided into the following components, which may be
modified by the Committee from time to time, including with respect to the
relative weights:

 

 

●

Quantitative corporate performance factors, normally comprising 50% of the
overall potential Award;

 

 

●

Qualitative set of goals, normally comprising 25% of the overall potential
Award; and

 

 

●

Discretionary factor as determined by the Committee, normally comprising 25% of
the overall potential Award.

 

The maximum total payout in aggregate can be up to two times the Target Award
level.

 

“Annual Incentive Plan Pay” or “AIP Pay” shall consist of an award from the
Company payable to a participant pursuant to the terms of the Plan either in
cash or in equity under one of the Company’s stock plans.

 

“Base Salary” is the annual salary approved by the Board for Executives or by
the Company for other Plan participants.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee of the Board.

 

“Company” shall mean Hecla Mining Company, a Delaware Corporation, and its
subsidiaries.

 

“Disinterested Person” shall mean a member of the Board who qualifies as an
“outside director” for purposes of Section 162(m) of the Code.

 

“Participants” shall mean eligible officers and employees who are designated by
the Committee for participation in the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

“Payment Date” shall mean the date or dates selected by the Committee for
payment of AIP Pay following the conclusion of the Performance Period for which
the Committee certifies that applicable AIP Goals have been satisfied. Such date
or dates shall be between January 1 and December 31 of the year following the
end of the Performance Period.

 

“Performance Period” will be the Company’s fiscal year.

 

“Target Award” shall mean the percentage of each Participant’s base salary that
is established for achievement of target performance level in consideration of
quantitative, qualitative and discretionary factors as determined by the Board.
The Target Award for each plan participant will be determined by the Committee
prior to each Performance Period. Participants may be awarded up to twice their
Target for exceptional performance against all criteria.

 

Administration

 

The AIP shall be administered by the Committee or such other committee of the
Board which is composed of not less than two Disinterested Persons, each of whom
shall be appointed by and serve at the pleasure of the Board.

 

In administering the Plan the Committee may at its option employ compensation
consultants, accountants and counsel (who may be the independent auditors,
outside counsel, or compensation consultants of the Company) and other persons
to assist or render advice to the Committee, all at the expense of the Company.

 

Eligibility

 

The Committee shall, in its sole discretion, determine for each Performance
Period those officers and employees of the Company who shall be eligible to
participate in the AIP (the “Participants”) based upon such Participants’
opportunity to have a substantial impact on the Company’s operating results.
Nothing contained in the Plan shall be construed as or be evidence of any
contract or employment with any Participant for a term of any length nor shall
participation in the Plan in any Performance Period by any Participant require
continued participation by such Participant in any subsequent Performance
Period.

 

Determination of Performance Pay

 

The form and amount of Annual Incentive Plan Pay awarded to a Participant shall
be determined by and in the discretion of the Committee. The Committee may
condition the earning of AIP Pay upon the attainment of specified Performance
Goals measured over a period not greater than one year relating to the
Participant or the Company, or a subsidiary, division or department of the
Company for or within which the Participant is primarily employed, or upon such
other factors or criteria as the Committee shall determine, which Performance
Goals may be different for each Participant. Annual Incentive Plan Pay payable
under the Plan will consist of a cash or equity award from the Company, based
upon a degree of achievement of such Performance Goals over the Performance
Period.

 

The Committee may, in its sole discretion, increase or decrease the amount of
any Annual Incentive Plan Pay payable to a Participant and may award Annual
Incentive Plan Pay to Participants even though the Annual Incentive Plan Pay is
not earned. Annual Incentive Plan Pay earned or otherwise awarded will be paid
on the Payment Date.

 

 
2 

--------------------------------------------------------------------------------

 

 

Termination of Employment

 

In the event that a Participant's employment with the Company terminates for any
reason prior to the Payment Date, AIP Pay may be made to the terminated employee
based on the pro rata degree to which the Performance Goals are achieved as
determined by the Committee. Participants who remain employed through the
Performance Period but are terminated prior to the Payment Date shall be
entitled to receive Annual Incentive Plan Pay payable with respect to such
Performance Period, unless terminated for Cause.

 

Amendments and Terminations

 

The Committee shall have the right to modify the Plan from time to time without
prior approval of the Company's stockholders.

 

Miscellaneous

 

Payments of Annual Incentive Plan Pay shall be made from the general funds of
the Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its principles of
conflict of laws.

 

Deferral Elections

 

The Participants are permitted to defer the receipt of Annual Incentive Plan Pay
payable hereunder in accordance with the Company's Key Employee Deferred
Compensation Plan or any similar plan or program subject to compliance with
Section 1.409A-2(a)(8) of the Treasury Regulations.

 

 

3